January 4, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ROSEMARY TOOKER, Appellant

NO. 14-15-00124-CV                          V.

            ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee
                   ________________________________

       This cause, an appeal from the judgment signed on January 7, 2015, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in dismissing appellant Rosemary Tooker’s retaliation claim under
the Fair Labor Standards Act based on the memorandum dated February 22, 2013
(hereinafter the “Retaliation Claim”). We therefore order that the portions of the
judgment that address the Retaliation Claim are REVERSED, ordered
SEVERED, and REMANDED for proceedings in accordance with this court’s
opinion. Further, we find no error in the remainder of the judgment and order it
AFFIRMED. For good cause, we order appellant Rosemary Tooker to pay ninety
percent of all costs incurred in this appeal, and we order appellee Alief
Independent School District to pay ten percent of all costs incurred in this appeal.
We further order this decision certified below for observance.